                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



TIMOTHY DOYLE YOUNG,

                                 Plaintiff,

             v.                                           CASE NO. 19-3203-SAC

DEPARTMENT OF JUSTICE, et al.,

                                 Defendants.


                                     O R D E R

      Plaintiff Timothy Doyle Young is a federal prisoner held at the

U.S.P.-Max-ADX in Florence, Colorado. He brings this Bivens1-type

civil rights action against the Department of Justice, the United

States of America, the unnamed Regional Director2, the unnamed

regional administrative remedy coordinator, the unnamed

administrative remedy clerk, and the unnamed acting administrative

coordinator.

                            Nature of the Complaint

      Plaintiff alleges that defendants have violated his
constitutional rights by (1) transmitting falsified records by mail

and wire communications to cover up deliberate indifference to his

medical needs by unnamed Department of Justice employees; (2)

deliberately concealing criminal acts by falsifying records,

committing perjury, and allowing unnamed violators to maintain their

employment; and (3) abusing their discretion by creating an exemption

for all fraud by employees. He also alleges in Grounds 4 and 5 that
28 U.S.C. § 1915(g), the three-strikes provision in the federal in

1 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
2 The Court construes this to refer to the Regional Director of the federal Bureau
of Prisons.
forma pauperis statute, is unconstitutional. The complaint provides

no specific claims of conduct by the defendants and seeks unspecified

relief.

                                   Discussion

      Plaintiff is subject to the “three-strikes” provision of 28

U.S.C. § 1915(g)3. See In re Timothy Doyle Young, 382 Fed.Appx. 148,

2010 WL 2178514 (3d Cir. June 1, 2010) and Young v. United States,

2014 WL 2515586 (S.D. Ohio June 4, 2014)(listing qualifying strikes).

Accordingly, he may proceed in forma pauperis only if he shows that

he is in imminent danger of serious physical injury.

     The Court has examined the complaint and exhibits and finds that

plaintiff has not made the necessary showing. While parts of the

complaint refer to delays in providing medical care, the plaintiff’s

allegations broadly assert malfeasance in administrative actions such

as record-keeping and grievance processing. But plaintiff has not

identified specific conduct by any defendant that subjects him to an

imminent threat of serious harm, as he must to overcome the bar imposed

by 28 U.S.C. § 1915(g).
      IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is denied leave

to proceed in forma pauperis. Plaintiff is granted to and including

November 15, 2019, to submit the $400.00 filing fee to the clerk of

the court.




3 28 U.S.C. § 1915(g) provides: In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of
serious physical injury.
IT IS SO ORDERED.

DATED:   This 15th day of October, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
